IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 18, 2009
                                     No. 08-50818
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CARLOS RENE MACHUCA,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:08-CR-55-1


Before HIGGINBOTHAM, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Carlos Rene Machuca appeals the sentence imposed following his jury
convictions for conspiracy to commit bank fraud, aiding and abetting bank fraud,
money laundering, and aiding and abetting identity theft. Machuca argues that
a U.S.S.G. § 3C1.1 enhancement for perjury unconstitutionally infringes on a
defendant’s right to testify on his own behalf in a criminal proceeding because
the Government may prove the enhancement by only a preponderance of the



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-50818

evidence. This argument is foreclosed. See United States v. Dunnigan, 507 U.S.
87, 96-97 (1993); United States v. Gourley, 168 F.3d 165, 171 n.10 (5th Cir. 1999).
      AFFIRMED.




                                        2